Title: To George Washington from Brigadier General William Thompson, 19 July 1778
From: Thompson, William
To: Washington, George


          
            Sir
            Philada July 19th 1778.
          
          I expected before this time to have been made happy by the receipt of my Parole from
            New York, and can account for its delay upon no other Principle than the hurried and
            very particular situation of the British Forces at this time, which may perhaps have
            impeded the negotiation of that business. When it arrives at Camp I am well satisfied
            your Excelly will forward it to me with the necessary Expedition.
          The Honble the Congress having been pleased to assure me that my Rank in the Army is
            reserved for me, and being now just on the brink of entering into Service, I shall stand
            in need of two Aids de Camp. And for that purpose I have thought of appointing John
            Coats Esqr. who was formerly a Captain in 11th pennsylvania Regiment but who from a
            Wound he received, and some other Circumstances was under the necessity of resigning his
            Commission. When the particulars are considered that resignation I presume will be no
            impediment to his appointment, more especially when it is considered that the young
            Gentn had my Promise and was virtually in that Capacity some time previous to the
            resolution of Congress. George Noarth Deputy Muster Mr
            Genl was an early and faithful Volunteer of mine at Cambridge and is entitled to every
            Mark of Attention that I can pay him, and as he wishes to be as actively useful as
            possible, and now holds the rank of a Leiut. Colo. in the line of the Army, I have no
            doubt but as an encouragement to merit and a reward for his long and faithful Services
            your Excellency will indulge him with the same rank in my family.
          I request a Line from your Excellency upon this Subject and am Your most Obedt Hble
            Servt
          
            Wm Thompson
          
        